COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                    §
  JUAN ANTONIO GONZALEZ,                                            No. 08-14-00293-CR
                                                    §
                          Appellant,                                    Appeal from
                                                    §
  v.                                                                346th District Court
                                                    §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                    §
                          Appellee.                                 (TC # 20120D05048)
                                                   §

                                              ORDER

       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to

serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’

term began on January 1, 2019. Judge Morales can no longer serve as appointed appellate counsel

for Appellant. While the Appellant’s brief has been filed, the appeal has not been resolved and

Appellant is entitled to be represented by counsel. Accordingly, the trial court is ordered to appoint

counsel to represent Appellant through the conclusion of this appeal. The order of appointment

shall be filed with the trial court clerk within fifteen days from the date of this order. Further, the

trial court clerk is ordered to prepare and file a supplemental clerk’s record containing the

appointment order within ten days after the order is filed with the trial court clerk.

                                           PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.